1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11   ABC SERVICES GROUP, INC., a                )     CASE NO. 8:19-cv-00317-JLS-JDE
     Delaware corporation, in its capacity as   )
12   assignee for the benefit of creditors of   )     Hon. Judge Josephine L. Staton
     MORNINGSIDE RECOVERY, LLC, a               )
13   California limited liability company       )     Magistrate Judge: John D. Early
14                                              )
                               Plaintiff,       )
15         vs.                                  )     PROTECTIVE ORDER
                                                )
16   HUMANA BEHAVIORAL HEALTH,                  )     [Note Changes by the Court]
     INC., a Texas corporation; HUMANA          )
17   HEALTH PLAN OF CALIFORNIA,                 )
     INC., a California corporation;            )
18   HUMANA INC., a Delaware                    )
     corporation; HUMANA INSURANCE              )     Complaint filed: 2/21/2019
19   COMPANY, a Wisconsin corporation;          )
     and DOES 1 through 20, Inclusive           )
20                                              )
                               Defendants.      )
21
22         Pursuant to the stipulation of parties (Dkt. 30), in which the parties have
23   represented that discovery in this action is likely to involve production of
24   confidential, proprietary, or private information for which special protection from
25   public disclosure and from use of any purpose other than prosecuting and
26   defending this litigation may be warranted, pursuant to Rule 26(c) of the Federal
27   Rules of Civil Procedure, the Health Insurance Portability and Accountability Act
28                                              -1-
                                                                  CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    of 1996 (“HIPAA”), and for good cause, the Court issues this Protective Order.
2    Unless modified pursuant to the terms contained in this Order, this Order shall
3    remain in effect through the conclusion of this litigation, but this Order does not
4    govern the procedures to be used at trial, which will be determined exclusively by
5    the trial court.
6          IT IS ORDERED THAT:
7          1.     Scope of Protection
8          This Order does not confer blanket protections on all disclosures or
9    responses to discovery. The protection it affords from public disclosure and use
10   extends only to the limited information or items that are entitled to confidential
11   treatment under the applicable legal principles, including but not limited to
12   HIPAA. This Protective Order does not entitle the parties to file confidential
13   information under seal. Rather, when the parties seek permission from the court to
14   file material under seal, the parties must comply with Civil Local Rule 79-5 and
15   with any pertinent orders of the assigned District Judge and Magistrate Judge.
16         This Protective Order shall govern any record of information produced in
17   this action and designated pursuant to this Protective Order, including all
18   designated deposition testimony, all designated testimony taken at a hearing or
19   other proceeding, not including trial, if approved by the judicial officer presiding
20   over the hearing or proceeding, all designated deposition exhibits, interrogatory
21   answers, admissions, documents and other discovery materials, whether produced
22   informally or in response to interrogatories, requests for admissions, requests for
23   production of documents or other formal methods of discovery.
24         This Protective Order shall also govern any designated record of information
25   produced in this action pursuant to required disclosures under any federal
26   procedural rule or local rule of the Court and any supplementary disclosures
27   thereto.
28                                            -2-
                                                                CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1          This Protective Order shall apply to the parties and to any nonparty from
2    whom discovery may be sought who desires the protection of this Protective Order.
3          In light of the nature of the claims and allegations in this case and the
4    parties’ representations that discovery in this case will involve the production of
5    confidential records, including Confidential Health Information, and in order to
6    expedite the flow of information, to facilitate the prompt resolution of disputes
7    over confidentiality of discovery materials, to adequately protect information the
8    parties are entitled to keep confidential, to ensure that the parties are permitted
9    reasonable necessary uses of such material in connection with this action, to
10   address their handling of such material at the end of the litigation, and to serve
11   the ends of justice, a protective order for such information is justified in this
12   matter. The parties shall not designate any information/documents as confidential
13   without a good faith belief that such information/documents have been
14   maintained in a confidential, non-public manner, and that there is good cause or
15   a compelling reason why it should not be part of the public record of this case.
16         2.     Definitions
17         The terms “Confidential Information” or “Confidential Items” shall mean
18   confidential or proprietary technical, scientific, financial, business, health, or
19   medical information designated as “CONFIDENTIAL” by the producing party
20   (regardless of how it is generated, stored or maintained).
21         The term “Confidential Health Information” shall constitute a subset of
22   Confidential Information, and shall be designated as “CONFIDENTIAL” and
23   subject to all other terms and conditions governing the treatment of Confidential
24   Information. Confidential Health Information shall mean information supplied in
25   any form, or any portion thereof, that identifies an individual or subscriber in any
26   manner and relates to the past, present, or future care, services, or supplies relating
27   to the physical or mental health or condition of such individual or subscriber, the
28                                              -3-
                                                                  CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    provision of health care to such individual or subscriber, or the past, present, or
2    future payment for the provision of health care to such individual or subscriber.
3    Confidential Health Information shall include, but is not limited to, claim data,
4    claim forms, grievances, appeals, or other documents or records that contain any
5    patient health information required to be kept confidential under any state or
6    federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to
7    HIPAA (see 45 C.F.R. §§ 164.501 & 160.103), and the following subscriber,
8    patient, or member identifiers:
9              a. names;
10             b. all geographic subdivisions smaller than a State, including street
11                address, city, county, precinct, and zip code;
12             c. all elements of dates (except year) for dates directly related to an
13                individual, including birth date, admission date, discharge date, age,
14                and date of death;
15             d. telephone numbers;
16             e. fax numbers;
17             f. electronic mail addresses;
18             g. social security numbers;
19             h. medical record numbers;
20             i. health plan beneficiary numbers;
21             j. account numbers;
22             k. certificate/license numbers;
23             l. vehicle identifiers and serial numbers, including license plate
24                numbers;
25             m. device identifiers and serial numbers;
26             n. web universal resource locators (“URLs”);
27             o. internet protocol (“IP”) address numbers;
28                                             -4-
                                                                   CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1               p. biometric identifiers, including finger and voice prints;
2               q. full face photographic images and any comparable images; and/or
3               r. any other unique identifying number, characteristic, or code.
4          The term “Counsel” shall include outside counsel of record and house
5    counsel (as well as their support staff).
6          The term “Designating Party” includes a Party or Non Party that designates
7    information or produces in disclosures or in responses to discovery as Confidential.
8          The term “Technical Advisor” shall refer to any person who is not a party to
9    this action or not presently employed by the receiving party or a company affiliated
10   through common ownership, who has been designated by the receiving party to
11   receive another party’s Confidential Information, including Confidential Health
12   Information. Each party’s Technical Advisors shall be limited to such person as, in
13   the judgment of that party’s counsel, are reasonably necessary for development and
14   presentation of that party’s case. These persons include outside experts or
15   consultants retained to provide technical or other expert services such as expert
16   testimony or otherwise assist in trial preparation.
17         3.      Designation of Information
18         Documents and things produced or furnished during the course of this action
19   shall be designated as containing Confidential Information, including Confidential
20   Health Information, by placing on each page, each document (whether in paper or
21   electronic form), or each thing a legend substantially as follows:
22                                     CONFIDENTIAL
23         A party may designate information disclosed at a deposition as Confidential
24   Information by requesting the reporter to so designate the transcript at the time of
25   the deposition.
26         A producing party shall designate its discovery responses, responses to
27   requests for admission, briefs, memoranda and all other papers sent to the court or
28                                               -5-
                                                                 CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    to opposing counsel as containing Confidential Information when such papers are
2    served or sent.
3          A party shall designate information disclosed at a hearing or trial as
4    Confidential Information by requesting the court, at the time the information is
5    proffered or adduced, to receive the information only in the presence of those
6    persons designated to receive such information and court personnel, and to
7    designate the transcript appropriately. The court is not bound by a party’s
8    designation or request.
9          The parties will use reasonable care to avoid designating any documents or
10   information as Confidential Information that is not entitled to such designation or
11   which is generally available to the public. The parties shall designate only that part
12   of a document or deposition that is Confidential Information, rather than the entire
13   document or deposition.
14         4.     Disclosure and Use of Confidential Information
15         Information that has been designated Confidential shall be disclosed by the
16   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
17   such information received from the disclosing party in confidence, shall use the
18   information only for purposes of this action and for no other action, and shall not
19   use it for any business or other commercial purpose, and shall not use it for filing
20   or prosecuting any patent application (of any type) or patent reissue or
21   reexamination request, and shall not disclose it to any person, except as hereinafter
22   provided. All information that has been designated Confidential shall be carefully
23   maintained so as to preclude access by persons who are not qualified to receive
24   such information under the terms of this Order.
25         In the event that any receiving party’s briefs, memoranda, discovery
26   requests, requests for admission or other papers of any kind which are served or
27
28                                            -6-
                                                                CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    filed shall include another party’s Confidential Information, the papers shall be
2    appropriately designated and shall be treated accordingly.
3          All documents, including attorney notes and abstracts, which contain another
4    party’s Confidential Information, shall be handled as if they were designated
5    pursuant to paragraph 3.
6          Documents, papers and transcripts filed with the court that contain any other
7    party’s Confidential Information shall be filed under seal. If a party seeks to file
8    with the court any document containing material designated as Confidential
9    Information by another party or a non-party, the filing party shall comply with the
10   requirements of Local Rule 79-5.2.2(b).
11         5.     Qualified Recipients
12         For purposes of this Order, the term Qualified Recipient means
13                       a. Outside counsel of record for any party in this action, as
14                          well as employees of such counsel (excluding experts and
15                          investigators) assigned to and necessary to assist such
16                          counsel in the preparation and trial of this action;
17                       b. Representatives, officers, or employees of a party as
18                          necessary to assist outside counsel in the preparation and
19                          trial of this action;
20                       c. Witnesses who testify by deposition or at trial who, if not a
21                          representative, officer, or employee of a party, shall be
22                          advised about the terms of this Order and that such Order is
23                          applicable to them in connection with their testimony and do
24                          not retain copies of Confidential Information;
25                       d. Persons who were authors or recipients of the Confidential
26                          Information or previously had legal access to Confidential
27                          Information;
28                                              -7-
                                                                 CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1                        e. Technical Advisors, expert witnesses, or consultants
2                           engaged by a party to assist with the preparation and trial of
3                           this action provided such expert or consultant agrees in
4                           writing, in the form attached at Appendix A, to be bound by
5                           the terms of this Order;
6                        f. Any designated arbitrator or mediator who is assigned to
7                           hear this matter, or who has been selected by the parties, and
8                           his or her staff, provided that such individuals agree in
9                           writing, in the form attached at Appendix A, to be bound by
10                          the terms of this Order;
11                       g. Stenographers and videographers engaged to transcribe or
12                          record depositions conducted in this action provided that
13                          such individuals agree in writing, in the form attached at
14                          Appendix A, to be bound by the terms of this Order; and
15                       h. The Court and its support personnel.
16         6.     Nonparties
17         Any nonparty who produces documents or other information in response to
18   discovery requests or subpoenas in this litigation shall be entitled to the benefits
19   and protections of this Order and shall be entitled to seek additional protections.
20   The parties agree that they will treat Confidential Information produced by
21   nonparties according to the terms of this Order.
22         Nonparties may challenge the confidentiality of Confidential Information by
23   filing a motion to intervene and a motion to de-designate.
24         7.     Inadvertent Failure to Designate
25         In the event that a producing party inadvertently fails to designate any of its
26   information pursuant to paragraph 3, it may later designate by notifying the
27
28                                             -8-
                                                                  CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    receiving parties in writing. The receiving parties shall take reasonable steps to see
2    that the information is thereafter treated in accordance with the designation.
3    It shall be understood however, that no person or party shall incur any liability
4    hereunder with respect to disclosure that occurred prior to receipt of written notice
5    of a belated designation.
6          8.       Inadvertent Disclosure
7          In the event of an inadvertent disclosure of another party’s Confidential
8    Information to a non-Qualified Recipient, the party making the inadvertent
9    disclosure shall promptly upon learning of the disclosure: (i) notify the person to
10   whom the disclosure was made that it contains Confidential Information subject to
11   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
12   Confidential Information by the person to whom disclosure was inadvertently
13   made including, but not limited to, obtaining all copies of such materials from the
14   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
15   person to whom the disclosure was made, the circumstances surrounding the
16   disclosure, and the steps taken to ensure against the dissemination or use of the
17   information.
18         9.       Challenge to Designation
19         At any time after the delivery of Confidential Information, counsel for the
20   party receiving the Confidential Information may challenge the designation of all
21   or any portion thereof by providing written notice thereof to counsel for the party
22   disclosing or producing the Confidential Information. If the parties are unable to
23   agree as to whether the confidential designation of discovery material is
24   appropriate, the party receiving the Confidential Information shall certify to the
25   Court that the parties cannot reach an agreement as to the confidential nature of all
26   or a portion of the Confidential Information. Thereafter, the party disclosing or
27   producing the Confidential Information shall have ten days from the date of
28                                             -9-
                                                                CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    certification to file a motion for protective order with regard to any Confidential
2    Information in dispute. The party producing the Confidential Information shall
3    have the burden of establishing that the disputed Confidential Information is
4    entitled to confidential treatment. If the party producing the Confidential
5    Information does not timely file a motion for protective order, the Confidential
6    Information in dispute shall no longer be subject to confidential treatment as
7    provided in this Order. All Confidential Information is entitled to confidential
8    treatment pursuant to the terms of this Order until and unless the parties formally
9    agree in writing to the contrary, a party fails to timely move for a protective order,
10   or a contrary determination is made by the Court as to whether all or a portion of
11   designated Confidential Information is entitled to confidential treatment.
12            10.   Conclusion of Action
13            At the conclusion of this action, including through all appeals, each party or
14   other person subject to the terms hereof shall be under an obligation to destroy or
15   return to the producing party all materials and documents containing Confidential
16   Information and to certify to the producing party such destruction or return. Such
17   return or destruction shall not relieve said parties or persons from any of the
18   continuing obligations imposed upon them by this Order.
19            11.   Jurisdiction to Enforce Protective Order
20            After the termination of this action, the Court will continue to have
21   jurisdiction to enforce this Order.
22            12.   Modification of Protective Order
23            This Order is without prejudice to the right of any person or entity to seek a
24   modification of this Order at any time either through stipulation or Order of the
25   Court.
26
27
28                                              -10-
                                                                  CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1          13.    Confidentiality of Party’s Own Documents
2          Nothing herein shall affect the right of the designating party to disclose to its
3    officers, directors, employees, attorneys, consultants or experts, or to any other
4    person, its own information. Such disclosure shall not waive the protections of this
5    Protective Order and shall not entitle other parties or their attorneys to disclose
6    such information in violation of it, unless by such disclosure of the designating
7    party the information becomes public knowledge. Similarly, the Protective Order
8    shall not preclude a party from showing its own information, including its own
9    information that is filed under seal by a party, to its officers, directors, employees,
10   attorneys, consultants or experts, or to any other person.
11         14.    Compulsory Disclosure to Third Parties
12         If any receiving party is subpoenaed in another action or proceeding or
13   served with a document or testimony demand or a court order, and such subpoena
14   or demand or court order seeks Confidential Information, including Confidential
15   Health Information of a producing party, the receiving party shall give prompt
16   written notice to counsel for the producing party and allow the producing party an
17   opportunity to oppose such subpoena or demand or court order prior to the
18   deadline for complying with the subpoena or demand or court order. No
19   compulsory disclosure to third parties of information or material exchanged under
20   this Order shall be deemed a waiver of any claim of confidentiality, except as
21   expressly found by a court or judicial authority of competent jurisdiction.
22         15.    Binding Effect
23         This Order shall be binding upon the parties and their attorneys, successors,
24   executors, personal representatives, administrators, heirs, legal representatives,
25   ///
26   ///
27   ///
28                                             -11-
                                                                  CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
1    assigns, subsidiaries, divisions, employees, agents, independent contractors, or
2    other persons or organizations over which they have control.
3
4          IT IS SO ORDERED.
5
6    DATED: May 7, 019
7
8                                           ______________________________
                                            JOHN D. EARLY
9                                           United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -12-
                                                               CASE NO. 8:19-cv-00317-JLS-JDE
     PROTECTIVE ORDER
